Citation Nr: 1018504	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-30 817	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, including as due to 
herbicide exposure and/or as secondary to lumbar spine 
spondylosis and degenerative joint disease of the left hip.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, including as due to 
herbicide exposure and/or as secondary to lumbar spine 
spondylosis and degenerative joint disease of the left hip.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to 
November 1992, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
Veteran's claims for service connection for peripheral 
neuropathy of the right and left lower extremities.

In February 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office in Montgomery, Alabama, via the Appeals 
Management Center in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claims.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA regulations also provide that certain diseases associated 
with exposure to herbicide agents may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2009).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include acute and subacute peripheral 
neuropathy manifest to a degree of 10 percent within one year 
after the last date on which the Veteran performed active 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

A note to 38 C.F.R. § 3.309(e) indicates that, for purpose of 
presumptive service connection due to herbicide exposure, 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310 (2009).  This 
includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Veteran contends that he has peripheral neuropathy of the 
right and left lower extremities as a result of his time on 
active duty, to include specifically his in-service exposure 
to herbicides, or alternately that he developed peripheral 
neuropathy secondary to his service-connected lumbar spine 
spondylosis and degenerative joint disease of the left hip.  
The RO previously denied the Veteran's claim on the basis 
that the Veteran was not found to have peripheral neuropathy 
of the right and left lower extremities at the time of his 
separation from service, or symptoms that appeared within 
weeks or months of exposure to herbicide agents and that 
resolved within two years of the date of onset, and that 
there was no evidence of record to suggest an etiological 
link between his current service-connected disabilities and 
peripheral neuropathy of the right and left lower 
extremities.  

Regarding diagnosis of the Veteran's disability, the Board 
first acknowledges that service treatment records reflect 
treatment in October 1986 for complaints of paresthesia in 
the right lower thigh.  At that time the Veteran was 
diagnosed with meralgia paresthesia with compression of the 
lateral femoral cutaneous nerve.  He was again seen in May 
1989 for complaints of symptoms of numbness; he was diagnosed 
at that time with sciatica and treated with physical therapy 
and medications.  Although his separation reports of medical 
history and examination are silent as to any complaints or 
diagnoses of such symptoms, an undated "Master Problem 
List" indicates that the Veteran carried a diagnosis of 
sciatica as of May 1989, although he was noted to be 
"neurologically normal."  

Post-service medical records include a current diagnosis of 
peripheral neuropathy of the right and left lower extremities 
and records of ongoing treatment from private treatment 
providers since an initial diagnosis in June 2003.  At that 
time, records show the Veteran's private treatment provider 
noted the peripheral neuropathy to be "of idiopathic 
origin."  The Veteran was provided a diagnosis of meralgia 
paresthesia in April 2004.  The claims file contains a record 
of a VA general medical examination conducted in January 
1993, in which the Veteran complained of occasional numbness 
radiating into his right thigh.

The Veteran has submitted statements from his private 
treatment providers in support of his claims.  In a November 
2005 letter, his treating internist stated that his 
peripheral neuropathy developed "as a result of exposure to 
agent orange."  Similarly, his treating orthopedist 
submitted a letter in September 2007 indicating that the 
Veteran's pain and heaviness in his legs was due to 
"polyneuropathy, likely related to Agent Orange."  However, 
in their correspondence, neither physician offered a 
rationale for the opinions submitted.

The Veteran was provided VA examinations in August 2004 and 
November 2005.  At both examinations, the Veteran was 
provided diagnoses of peripheral neuropathy of the bilateral 
lower extremities, which was identified as "idiopathic" in 
origin.  The August 2004 examiner, however, failed to address 
any relationship between the Veteran's in-service herbicide 
exposure and the current diagnosis.  The November 2005 VA 
examiner concluded that the Veteran's diagnosis of peripheral 
neuropathy of the right and left lower extremities was not 
likely etiologically related to his service-connected hip or 
back disorders.  However, the examiner failed to provide a 
satisfactory rationale for that opinion, pointing only to the 
Veteran's private doctor's earlier opinion that the 
peripheral neuropathy was idiopathic in rendering his 
decision.  The November 2005 VA examiner failed to address 
whether it was at least as likely as not that the Veteran's 
peripheral neuropathy was related to his in-service exposure 
to herbicides.    

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, 
or persistent or recurrent symptoms of a disability; there 
are indications that the disability may be associated with 
active service; and the record is insufficient to decide the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under 
relevant VA regulations, action should be undertaken by way 
of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2009).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, is a low 
threshold.  The Board further notes that the Veteran is 
competent to provide testimony concerning factual matters of 
which he has firsthand knowledge, such as current 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Board further notes that the United States Court of 
Appeals for Veterans Claims has held that once VA undertakes 
the effort to provide an examination when developing a claim 
for service connection, even if not statutorily obligated to 
do so, it must provide an adequate one.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. 
App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").  

Here, although the November 2005 VA examiner addressed the 
possibility of an etiological relationship between the 
Veteran's currently diagnosed peripheral neuropathy of the 
right and left lower extremities and his service-connected 
back and left hip disabilities, he did not provide any 
opinion as to a relationship between peripheral neuropathy 
and his time in service, including specifically his in-
service exposure to herbicides.  Further, the examiner failed 
to address the degree, if any, to which the Veteran's 
peripheral neuropathy of the right and left lower extremities 
may have been aggravated by his lumbar spine spondylosis or 
by degenerative joint disease of the left hip.  Further, the 
August 2004 VA examiner failed to address the possibility of 
a relationship between the Veteran's current diagnosis and 
his in-service exposure to herbicides.  Because the 
physicians did not provide a well-reasoned medical nexus 
opinion concerning a direct relationship between the 
Veteran's peripheral neuropathy of the right and left lower 
extremities and service, including his in-service herbicide 
exposure, or between his peripheral neuropathy of the right 
and left lower extremities and service-connected lumbar spine 
spondylosis or degenerative joint disease of the left hip, 
the Board finds that the August 2004 and November 2005 VA 
medical opinions are inadequate for VA purposes.  See 
38 C.F.R. § 4.2 (2009) (providing that where an examination 
report does not contain sufficient detail, it is inadequate 
for evaluation purposes); see also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 301 (2008) (noting that a medical 
examination report must contain clear conclusions with 
supporting data and a reasoned medical explanation connecting 
the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(holding that a medical opinion must be supported by an 
analysis that the Board can consider and weigh against 
contrary opinions).  Accordingly, remand is required.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the agency of original jurisdiction (AOJ) 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must review the claims file 
and ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 are met.  This includes 
requesting that the Veteran provide 
sufficient information, and if 
necessary authorization, to enable the 
AOJ to obtain any additional pertinent 
evidence not currently of record 
pertaining to the claims on appeal.  He 
should be notified that the VCAA 
requirements apply to all elements of a 
claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for VA examination and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claims.  See 38 C.F.R. § 3.655(b) (2009).  

The entire claims file, to include a 
complete copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examiner must elicit the 
Veteran's history regarding his 
peripheral neuropathy of the right and 
left lower extremities.  Following a 
clinical evaluation of the Veteran, 
including a review of the claims file, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that peripheral neuropathy 
of the right and left lower extremities 
is directly related to his period of 
military service, including in particular 
his exposure to herbicides.  The examiner 
should also address whether the Veteran's 
peripheral neuropathy of the right and 
left lower extremities has been caused or 
made worse by his service-connected 
lumbar spine spondylosis or his service-
connected degenerative joint disease of 
the left hip.  The examiner must 
specifically discuss the November 2005 
and September 2007 private positive 
opinions in the context of any negative 
opinion.  The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

A detailed explanation for all 
conclusions reached by the examiner must 
be provided.  Citations to the record or 
relevant medical principles should be 
included as necessary to explain the 
opinion(s).

3.  The AOJ must ensure that all 
examination reports comply with this 
remand and the questions presented in the 
examination request. If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claims on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


